DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5-9 are submitted for examining.

Claim Rejections - 35 USC § 112/Claim Objections
In response to the amendments filed on 01/05/2022, claim rejections - 35 USC § 112 and claim objections are withdrawn.

Examiner Response to Arguments
Applicant's arguments with respect to claims 5-9 have been considered but are moot in view of the new ground(s) of rejection.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al (US20170264400), in view of Drevö et al (US20200196232).

	Regarding claim 5, the cited reference Nigam discloses a first base station (Fig. 1 discloses a first base station (20)) , comprising: a reception unit configured to receive information indicating whether data to be transmitted from a second base station to a terminal exist from the second base station (¶0012 discloses that a first base station in a wireless communication system is provided receives, from a second base station, information of data to be transmitted to a terminal) , when the data to be transmitted to the terminal are distributed by the second base station (¶0012 discloses that the data to be transmitted to a terminal through the second base station); and a control unit (¶0015 discloses that the base station includes a controller) configured to perform discontinuous reception (DRX) control for the terminal, when information indicating that data to be transmitted from the second base station to the terminal exist is received (¶0012 discloses that the controller transmits to the terminal, a monitoring request message requesting the terminal to monitor the second base station for example the MeNB 110 (i.e. first base station) triggers the UE to monitor the SeNB in a DRX activity time (See ¶0083)). However, Nigam does not explicitly teach wherein the information indicating whether the data to be transmitted from the second base station to the terminal exist is represented by one bit.
	In an analogous art Drevö teaches wherein the information indicating whether the data to be transmitted from the second base station to the terminal exist is represented by one bit (¶0088 discloses that the primary network node checks whether it has received a message (from the secondary network node) indicating that the bearer(s) for the secondary network node have become active i.e. data is available for transmission over the bearer(s) ¶0070 discloses that the SeNB 14 transmits to the MeNB 12 a message indicating that the SeNB 12 has received data for the wireless terminal 16 the message may be transmitted via a direct interface (such as the X2 interface) where ¶0111 discloses that the messages transmitted by the secondary network node may be new messages defined in a future standard, or may take advantage of existing messages to provide the indications that the bearers of the secondary network node is active such message contains a field providing the indication. A field could be one bit or more bits field [emphasis added]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Drevö which support dual connectivity modes of operation, whereby a wireless terminal device is configured to utilize radio resources provided by two distinct schedulers, located in two base stations connected via a backhaul network.

Regarding claim 9, the claim is drawn to a state control method in a first base station performing substantially the same features of the base station of claim 5. Therefore, the claims are subject to the same rejection as claim 5.

Claims 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturket al (US20200169922), in view of Drevö et al (US20200196232).

	Regarding claim 5, the cited reference Ozturket discloses a first base station (Fig. 12B discloses a node 1204-1) , comprising: a reception unit (¶0164 discloses that the first node includes a receive processor 238) configured to receive information indicating whether data to be transmitted from a second base station to a terminal exist from the second base station (¶0156 discloses that node 1204-2 may receive downlink data from a data source 1222 for UE 120…based at least in part on receiving the downlink data, node 1204-2 may provide a downlink data indicator (e.g., via an Xn/X2 message) to node 1204-1), when the data to be transmitted to the terminal are distributed by the second (¶0156 discloses that node 1204-2 may receive downlink data from a data source 1222 for UE 120…node 1204-2 may buffer PDCP PDUs for the downlink data (i.e. to the UE 120)); and a control unit (¶0164 discloses that the first node includes a controller/processor 240) configured to perform discontinuous reception (DRX) control for the terminal, when information indicating that data to be transmitted from the second base station to the terminal exist is received (¶0156 discloses that node 1204-1 may page UE 120 and trigger UE 120 to resume a connection with node 1204-2. node 1204-2 may transmit the downlink data to UE 120 (i.e. received from a data source 1222) based at least in part on node 1204-1 paging UE 120 and triggering UE 120 to resume the connection with node 1204-2). However, Ozturket does not explicitly teach wherein the information indicating whether the data to be transmitted from the second base station to the terminal exist is represented by one bit.
	In an analogous art Drevö teaches wherein the information indicating whether the data to be transmitted from the second base station to the terminal exist is represented by one bit (¶0088 discloses that the primary network node checks whether it has received a message (from the secondary network node) indicating that the bearer(s) for the secondary network node have become active i.e. data is available for transmission over the bearer(s) ¶0070 discloses that the SeNB 14 transmits to the MeNB 12 a message indicating that the SeNB 12 has received data for the wireless terminal 16 the message may be transmitted via a direct interface (such as the X2 interface) where ¶0111 discloses that the messages transmitted by the secondary network node may be new messages defined in a future standard, or may take advantage of existing messages to provide the indications that the bearers of the secondary network node is active such message contains a field providing the indication. A field could be one bit or more bits field [emphasis added]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Drevö which support dual connectivity modes of operation, whereby a wireless terminal device is configured to utilize radio resources provided by two distinct schedulers, located in two base stations connected via a backhaul network.

	Regarding independent claim 6, the combination of Ozturket and Drevö discloses all limitations of claim 5. Ozturket further discloses further comprising: a data storage unit configured to store the data to be transmitted to the terminal which are distributed by the second base station (¶0198 discloses that UE is paged by the first node based at least in part on the indication of the downlink data... In some aspects, at least a portion of the downlink data is provided from the first node to the UE. In some aspects, the downlink data is buffered by the first node. In some aspects, at least a portion of the downlink data is received at the first node from the second node), wherein when the information indicating that data to be transmitted to the terminal exist is received, the control unit prevents the terminal from transitioning to a discontinuous reception state, even if an amount of to-be-transmitted data stored in the data storage unit is less than or equal to a predetermined threshold (¶0165 and ¶0166 disclose that the first node receive the indication of downlink data (which means data exist no empty buffer) for the user equipment, and may initiate paging for the user equipment, based at least in part on reconfiguring the SCG bearer. In some aspects, the user equipment is paged by the first node based at least in part on the indication of the downlink data. In some aspects, the user equipment context is used to transition the user equipment from the particular radio resource control communication state to another radio resource control state), and when information indicating the data to be transmitted from the second base station to the terminal do not exist is received and when the amount of to-be-transmitted data stored in the data storage unit is less than or equal to the predetermined threshold, the control unit cancels preventing the terminal from transiting to the discontinuous reception state (¶0155 discloses that node 1204-1 and node 1204-2 may exchange Xn/X2 SCG data inactivity status report request/response messages…based at least in part on the response message, node 1204-1 may transmit an RRC release message to UE 120 to cause UE 120 to transition to the RRC inactive state. ¶0197 further discloses that the UE is transitioned to the inactive state based at least in part on an inactivity status report received from the second node).

Regarding claim 9, the claim is drawn to a state control method in a first base station performing substantially the same features of the base station of claim 5. Therefore, the claims are subject to the same rejection as claim 5.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Ozturket al (US20200169922), in view of Drevö et al (US20200196232), in further view of Loehr et al (US20170359850).

	Regarding claims 7-8, the combination of Ozturket and Drevö discloses all limitations of claims 5 and 6 respectively, However, the combination does not explicitly teach wherein the control unit prevents a timer for managing time when the terminal transitions to the discontinuous reception state from expiring by transmitting downlink control information to the terminal.
	In an analogous art Loehr teaches wherein the control unit prevents a timer for managing 
(¶0138 discloses that PDCCH prevents the DRX inactivity timer to expire).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Loehr where the PDCCH can be reused as a DRX-Active command (Loehr, ¶0182).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP ~ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462